DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received on 08 December 2021. Claims 1-20 are pending. Claims 7-15 are withdrawn from consideration as being directed to a nonelected invention. Claims 16-20 are newly added. Claims 1, 5-7, & 12 are amended. 
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0052291 to Hiroaki Morikawa (‘291 hereafter).
Regarding claim 1, ‘291 teaches an apparatus, comprising: a build bucket including a platen (FIG 11 item 21); a part identification mechanism (FIG 11 item 90); and a motor coupled to the platen, the motor programmed to, in response to a fabricated part being completed within the build bucket, raise a height of the platen away from a bottom of the build bucket, the motor further programmed to raise the platen responsive to receipt of information determined by the part identification mechanism, the information corresponding to the fabricated part (FIG 11 item 350, paragraphs 0116 & paragraph 0122).
Regarding claim 2, ‘291 teaches the apparatus wherein the part identification mechanism comprises a sensor, and the information corresponding to the fabricated part includes information regarding the fabricated part as determined by the sensor (paragraph 0149).
Regarding claim 4, ‘291 teaches the apparatus wherein the information corresponding to the fabricated part includes information from a build file associated with the fabricated part (paragraph 0150).
Regarding claim 5, ‘291 teaches the apparatus wherein the motor is programmed to alter the height of the platen from a first height to a second height, wherein the first height is closer to a build bucket floor of the apparatus than the second height and wherein the second height is not higher than or equal to a height of a build surface associated with the apparatus (FIG 11 item 350, paragraphs 0116 and 0122).
Regarding claim 6, ‘291 teaches the apparatus wherein the motor is actuatable to alter the height of the platen from the second height to a third height responsive to a determination by the part identification mechanism that an additional fabricated part is disposed in the build 
Regarding claim 17, ‘291 teaches the apparatus wherein the information corresponding to the fabricated part comprises a height of the fabricated part (paragraph 0122).
Regarding claim 18, ‘291 teaches the apparatus wherein the motor is programmed to, in response to the fabricated part being completed, raise a height of the platen such that the fabricated part is above a build surface of the apparatus (FIG 11 item 350, paragraphs 0116 & paragraph 0144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over ‘291 as applied to claim 1 above, and further in view of United States Patent 3,831,780 to Skarin et al. (‘780 hereafter).
Regarding claims 3, ‘291 does not teach a beam-break sensor. In the related art of material transfer, ‘780 teaches the apparatus wherein the sensor comprises a beam-break sensor (FIG 1 items E and 80) for the benefit of identifying when an item has reached a predetermined position. A person having ordinary skill in the art at the time of invention would .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘291 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0348904 to Chang et al. (‘904 hereafter)
Regarding claim 19, ‘291 does not teach the use of a camera. In the same field of endeavor, additive manufacturing, ‘904 teaches the apparatus wherein the part identification mechanism comprises a camera to image the fabricated part on the platen (FIG 1 item 210) for the benefit of monitoring the part in-process.  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘291 with those of ‘904 for the benefit of monitoring the part in-process.  
Regarding claim 20, ‘291 does not teach a camera. In the same field of endeavor, ‘904 teaches the apparatus wherein the camera is disposed above and looking down on the platen (FIG 1 item 210) for the benefit of monitoring the part in-process.  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘291 with those of ‘904 for the benefit of monitoring the part in-process. 
Allowable Subject Matter
Claim 16 is allowable in view of the best available prior art.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the best available prior art, the above applied combination of ‘291 in view of ‘780 does not teach the claimed position of the beam break sensor and it would not be obvious to select the claimed position without motivation from hindsight.
Response to Arguments
In support of the allowability of the instant claims, applicant has advanced several arguments. They are:
‘291 does not teach the motor is programmed to move in response to the completion of a fabricated part.
‘291 does not teach that the platen is raised responsive to the receipt of information corresponding to the fabricated part.
Regarding claim 5, ‘291 does not teach the raising of the platen in the manner claimed.
Regarding argument (a), ‘291 shows that the powder removal process (and therefore the upward direction of the platen is triggered by the completion of the build process (see at least FIG 9).
Regarding argument (b), ‘291 shows that the platen is raised responsive to the receipt of information corresponding to the fabricated part in at least paragraph 0122.
Regarding argument (c.), ‘291 does teach the invention as claimed. The rejection of claim 5 now indicates relevant portions of the prior art text.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743